e e bf f ‘on oo department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax last date to file a petition in tax_court november 20xx release number release date legend org organization name xx date address address org address certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated january 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 of the code and revrul_59_95 1959_1_cb_627 since no documentation was provided to show the checks issued by you were issued for charitable purposes we would conclude that in fact the checks were issued for the benefit of the trustee resulting in inurement contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service main street room cincinnati oh date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no letter catalog number 34809f processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication iitayatn 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended schedule no or exhibit org december 20xx december 20xx december 20xx legend org organization name state state co-5 co-6 ceo ceo xx date address address dir-1 dir co-1 co-2 city city co-3 co0-4 4th sth g 6t companies issues 1_ a b cc d e whether org operated exclusively for exempt purposes as described within sec_501 whether org should continue to qualify for exemption since it has refused to file form_990-pf for tax years ending december 20xx 20xx and 20xx whether org engaged primarily in activities which accomplish an exempt_purpose whether more than an insubstantial part of org’s activities were in furtherance of non-exempt purposes whether any part of org's net_earnings inured to the benefit of any private_shareholder_or_individual including ceo whether org failed to keep adequate books_and_records or other documentation as required under sec_6001 and sec_6033 facts background an examination of org was conducted by the secretary's representative for the taxable periods ending december 20xx 20xx and 20xx respectively org was established pursuant to the trust agreement between ceo founder and ceo and dir-1 as the trustees on july 20xx article il of the trust agreement states org is created exclusively for charitable religious scientific literary and educational_purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code article lv of the trust agreement states in part a the principal and income of all property received and accepted by the trustees to be administered under the trust agreement shall be held in trust by them and the trustees may make payments or distributions from income or principal or both to or for the benefit of such one or more organizations that qualify as exempt_organizations under sec_501 c no part of the net_earnings of org shall inure or be payable to or for the benefit of any private individual org was recognized as exempt from federal_income_tax on january 20xx under sec_501 of the code by reason of being described in sec_501 of the code and further described as a private_foundation as defined in sec_509 of the code the application_for exemption form_1023 included a statement in part il activities and operational information as follows the org will make grants to other c organizations classified as public_charities for religious educational scientific and literary purposes the org will develop operating procedures to assure that it adheres to the rules of sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 as applicable to private_foundations org has never filed a form 990pf form 886-a ceev department of the treasury - internal_revenue_service page -1- fis ass sec_86a department of the mens - internal_revenue_service schedule no or exhibit - explanation of items year period ended december 20xn december 20x x december 20xnx name of taxpayer org requests for information the secretary's requests for records and the taxpayer's responses are listed below december 20xx a cover letter and information_document_request idr was sent to address city state the address of record according to internal_revenue_service records not deliverable as addressed unable to forward idr requested among other things this letter was returned - form_990-pf for tax period ending december 20xx - governing instruments ie bylaws code of regulations to verify the exempt_purpose proscription against inurement and provision on dissolution - advance approval letter from the r s regarding grant-making procedures plus grant files to learn what grant making procedures are utilized by the organization and the purpose for which grants are made and whether funds were used for such purposes - minute books of recorded meetings of officers directors and trustees to determine whether the organization has sufficient and adequate internal controls and business operations conducted by the organization - financial records such as chart of accounts general ledger trial balance cash disbursements journal bank statements cancelled checks etc to determine whether items of expense were fair and reasonable to the organization january 20xx a cover letter and a copy of idr provided on form_1023 application_for recognition of exemption no reply was received was sent to address city state the address february 20xx a cover letter and a copy of idr were sent to address city state the address provided on orgs bank statement no reply was received april 20xx a fax reply was received from trustee ceo indicating he had received the secretary's request but none of the requested information was provided april 20xx a cover letter idr and analysis of bank statements from 20xx and 20xx was faxed to ceo at on april 20xx no reply was received idr requested - an explanation of deposits and withdrawals as they relate to the private_foundation - if any funds were distributed to other charitable organizations provide verification of the distributions - list any property which was transferred to the foundation pursuant to the trust agreement entered into on july 20xx july 20xx a cover letter idr and analysis of bank statements from 20xx and 20xx was sent to address city state no reply was received september 20xx - a fax reply was received from trustee ceo stating he has tried on a continuous basis to get a word from his tax provider and he had not had any contact none of the requested information from idr was provided october 20xx a fax was sent to ceo at requesting a response to idr february 20xx idr copies of cancelled checks and a 20xx from account were sent to address city state idr requested among other things list of all transactions occurring in 20xx and - explain the form 886-a rev department of the treasury p ry - internal_revenue_service page -2- fagen 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period ended december 20xx december 20xx december 20xx expenditures and how these contributed to your exempt_purpose please be very specific since many of the expenditures appear to be for personal_use for example the truck payments to co-1 co-2 and co- - statement from co-4 and co-5 verifying the purpose of the checks made on to co-5 of and to co-6 of - title of the truck showing the foundation as owner you stated the truck was sold please provide the details of the sale of the truck and what was done with the funds from the sale - form_990-pf for tax periods ending december 20xx and december 20xx february 20xx a reply was received substantiating the contribution of dollar_figure made to co-5 only information received this was the on january 20xx a summons of records pertaining to org's was issued to bank used by org requesting all books papers records and memoranda in your custody possession or control for all account transactions and dealings with for or on behalf of org for the periods january 20xx through december 20xx for checking account the information received revealed ceo and dir-1 are authorized to sign checks 20xx were signed by ceo the account was closed on december 20xx see exhibit for an itemized list of all transactions occurring in 20xx and 20xx only one signature is required for checks all canceled checks for 20xx and law exemption under r c sec_501 sec_501 of the internal_revenue_code irc exempts from federal_income_tax organizations that are both organized and operated exclusively for one or more of the exempt purposes specified in sec_501 an organization that fails to meet either the organizational or the operational_test is not exempt sec_1_501_c_3_-1 for sec_501 exempt purposes include religious charitable scientific testing for public safety literary educational and prevention of cruelty to children or animals sec_1_501_c_3_-1 the term charitable is used in sec_501 in limited by the separate enumeration in sec_501 the term includes relief of the poor or underprivileged advancement of religion advancement of education or science lessening of the burdens of government promotion of social welfare lessening neighborhood tensions and combating community deterioration treas reg its generally accepted legal sense and should not be sec_1_501_c_3_-1 the term private_foundation is defined in sec_509 the term includes all organizations foreign and domestic described in sec_501 except the types of organizations set out in sec_509 or thus if an organization is described in sec_501 itis also a private_foundation unless it falls into one of four general categories of organizations excluded under sec_509 through operational_test - an organization meets the operational_test only if accomplish one or more of the exempt purposes specified in sec_501 so regarded if more than an insubstantial part of its activities is not furtherance of an exempt_purpose sec_1_501_c_3_-1 it engages primarily in activities which an organization will not be form 886-a rev department of the treasury - internal_revenue_service page -3- eoun 886a name of taxpayer explanation of items deparement of the preasury - intenmal revenue service schedule no or exhibit year period ended org december 20xx december 20xx december 20nx an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest not organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests to meet this requirement an organization must establish that it is rul 1967_1_cb_123 describes a foundation controlled by an insider and operated to enable rev the insider and his family to engage in financial activities beneficial to them and detrimental to the foundation the ruling holds that the foundation was operated for a substantial nonexempt purpose and served the private interest of the insider and his family and thus not entitled to exemption under sec_501 of the code the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 adequate_records and filing requirement sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe reg sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization treas exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all treas reg times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right to exemption treas reg from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 rul 1959_1_cb_627 concerns an exempt_organization that was requested to produce a rev financial statement and statement of its operations for a certain year however its records were so form 886-a rev department of the treasury - internal_revenue_service page -4- foun 886a a name of taxpayer org department of the treasury - intemal revenue servaee explanation of items schedule no or exhibit year period ended december 20xx december 20xnx december 20xx incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_7491 provides the burden shifts where taxpayer produces credible_evidence -- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations --paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews and c in the case of a partnership corporation or trust the taxpayer is described in sec_7430 taxpayer’s position the taxpayer's position is unknown government’s position he therefore controlled the organization it is the ceo was founder trustee and signor on all the checks service's position org failed to meet the reporting requirements under sec_6033 since it refused to file form_990-pf for tax years ending 20xx 20xx and 20xx org also failed to keep adequate_records as required under sec_6001 and did not respond to reasonable attempts to secure information to determine whether it qualified for exemption issued for charitable purposes we would conclude that in fact the checks were issued for the benefit of the trustee ceo resulting in inurement since no documentation was provided to show the checks were thus the conclusion reached is that the foundation was operated primarily for private benefit and thus had a substantial non-exempt purpose conclusion the tax exempt status of org is revoked effective january 20xx thereby making it a taxable private_foundation from that day forward this foundation is required to file form sec_1041 us income_tax return for estates and trusts as well as form_990-pf certain excise_taxes on charities and other persons under chapter sec_41 and sec_42 of the internal_revenue_code should org engage in activities giving rise to excise_tax is required to file form_4720 return for in addition it form 886-acrev department of the treasury - internal_revenue_service page -5-
